

113 HR 3991 IH: Critical Access Hospital Relief Act of 2014
U.S. House of Representatives
2014-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3991IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2014Mr. Smith of Nebraska (for himself, Mr. Walden, Ms. Jenkins, and Mr. Loebsack) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title XVIII of the Social Security Act to remove the 96-hour physician certification requirement for inpatient critical access hospital services.1.Short titleThis Act may be cited as the Critical Access Hospital Relief Act of 2014.2.Removing Medicare 96-hour physician certification requirement for inpatient critical access hospital services(a)In generalSection 1814(a) of the Social Security Act (42 U.S.C. 1395f(a)) is amended—(1)in paragraph (6), by adding and at the end;(2)in paragraph (7), at the end of subparagraph (D)(ii), by striking and and inserting a period; and(3)by striking paragraph (8).(b)ApplicationThe amendments made by subsection (a) shall apply with respect to items and services furnished on or after January 1, 2014.